DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 8-17 in the reply filed on 09/23/21 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/23/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “asymmetric pins” recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Warning
Applicant is advised that should claim 12 be found allowable then claim 13 would be objected to under 35 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same subject matter, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP §706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 8 is rejected as indefinite for the recitation of “a first spatial sensor configured to be fixed to a skeletal structure in at least a partially known spatial relationship” in lines 3-4.  It is unclear what is meant by a known spatial relationship in this case.
Claims 9-17 are rejected as indefinite for their dependence upon an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fanson et al (US Patent Pub. 20120157887A1).
Fanson discloses a method for aligning a surgical intervention in a skeletal structure (method and system for aligning a prosthesis during surgery).  Specifically in regards to claim 8, Fanson discloses utilizing a first spatial sensor (502) configured to be fixed to a skeletal structure (pelvis) in at least a partially known spatial relationship, with the use of a second sensor 
In regards to claims 12-13, Fanson discloses wherein the first spatial sensor (502) and the second sensor (504-506) communicate via a wireless connection (Fig. 5; and Page 3 Para. [0065]).
In regards to claim 14, Fanson discloses wherein the first spatial sensor (502) is fixed with one or more pins (Fig. 5; and Page 3 Para. [0065]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanson in view of Falardeau et al (US Patent Pub. 20160135900A1).
Fanson discloses a method of aligning a surgical intervention in a skeletal structure comprising the use of two spatial sensors. In regards to claim 9, Fanson discloses first and second spatial sensors (502,504-506) (Fig. 5).   However, Fanson is silent as to wherein the sensors are multiaxial sensors such as inclinometers.
Falardeau discloses a method of aligning a surgical intervention in a skeletal structure.  Specifically in regards to claims 9-10, Falardeau discloses wherein the first spatial sensor (A) .
 
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanson in view of Ozaki et al (US Patent Pub. 20050033117A1).
Fanson discloses a method of aligning a surgical intervention in a skeletal structure comprising the use of two spatial sensors. In regards to claim 9, Fanson discloses first and second spatial sensors (502,504-506) (Fig. 5).   However, Fanson is silent as to wherein the sensors are multiaxial sensors such as a compass.
Ozaki discloses a method of aligning a surgical intervention in a skeletal structure.  Specifically in regards to claims 9 and 11, Ozaki discloses wherein a sensor (222) comprises a multiaxial sensor, and wherein the multiaxial sensor (222) comprise a compass (Ozaki discloses wherein the sensor 222 includes is a gyroscopic compass.) (Fig. 18; and Page 11 Para. [0257]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method by making the spatial sensors of Fanson include a gyroscopic compass as taught in Ozaki in order to have a means to be able to read the tilt or inclination of the pin or tool to which they are attached.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanson in view of Martineau et al (US Patent Pub. 20140039565A1).
Fanson discloses a method of aligning a surgical intervention in a skeletal structure comprising the use of two spatial sensors. In regards to claim 15, Fanson discloses first and second spatial sensors (502,504-506) can be placed on the patient by means of pins (Fig. 5; and Page 3 Para. [0065]).   However, Fanson is silent as to wherein the pins are asymmetrical.
Martineau in regards to claim 15, discloses the use of pins (402), and wherein the one or more pins (402) are asymmetric about a long axis (As can be seen in Fig. 6B, one of the wires has a D-shaped cross section whose body would be asymmetrical if taken along the long axis (axis into page).) (Fig. 6B; and Page 8 Para. [0077] to Page 9 Para. [0078]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method by making the pins of Fanson be asymmetrical as taught in Martineau in order to overcome significant technical challenges typically encountered when using known circular wires and guide wires (Page 9 Para. [0078]).


Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanson in view of van der Borja (US Patent 8974468B2).
Fanson discloses a method of aligning a surgical intervention in a skeletal structure comprising the use of two spatial sensors.  In regards to claim 16, Fanson discloses wherein the one or more pins are fixed to the pelvis of the patient (Fig. 5; and Page 3 Para. [0065]).  However, Fanson is silent as to determining a limb length by utilizing an adjustable surgical 
Borja in regards to claim 16-17, discloses wherein the method further comprising determining a limb length by utilizing an adjustable surgical guide (110) fixed to the one or more pins (14,118) and measuring a distance from a third pin fixed to a greater trochanter of the patient; and wherein the adjustable surgical guide (110) comprises graduations (114) for the measuring (Borja recites wherein 118 can be a pin at col. 19 line 34-36.) (Fig. 3A-3B, 14-14A, 28; and Col. 18 line 32-Col. 19 line 58, Col. 24 line 63-Col. 25 line 49).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Fanson to include a surgical guide that can measure the limb length as taught in Borja in order to ensure that het proper sized implant is used.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775